UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 17-6078


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, District Judge. (4:05-cr-01044-RBH-1; 4:16-cv-02013-RBH)


Submitted: May 9, 2017                                             Decided: May 11, 2017


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se. Robert Frank Daley, Jr., Assistant United
States Attorney, Columbia, South Carolina; Arthur Bradley Parham, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Edward Chestnut appeals the district court’s January 9, 2017 text order

continuing to hold Chestnut’s 18 U.S.C. § 3582(c)(2) (2012) and 28 U.S.C. § 2255 (2012)

motions in abeyance pending a decision in Beckles v. United States, 137 S. Ct. 886 (2017).

After Chestnut filed his notice of appeal, the Supreme Court issued its decision in Beckles,

and the district court entered an order denying relief on the § 3582(c)(2) motion and

dismissing the § 2255 motions. Accordingly, we deny Chestnut’s motion for bail or release

pending appeal and dismiss the appeal as moot. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2